Citation Nr: 1605692	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  15-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for nocturnal enuresis, also claimed as bladder condition.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include a mood/mental health disorder other than PTSD.

4.  Entitlement to service connection for chronic pain disorder.

5.  Entitlement to service connection for traumatic brain injury (TBI), also claimed as multiple cerebral accidents with amnesia and vomiting, head injury, memory loss, neuropsychological signs and symptoms.

6.  Entitlement to service connection for headaches, to include as secondary to nocturnal enuresis, PTSD and memory loss.

7.  Entitlement to service connection for dizziness, to include as secondary to nocturnal enuresis, PTSD and memory loss.

8.  Entitlement to service connection for tinnitus, to include as secondary to nocturnal enuresis, PTSD and memory loss.

9.  Entitlement to service connection for anatomical loss (unspecified), to include as secondary to nocturnal enuresis, PTSD and memory loss.

10.  Entitlement to service connection for arthritis, also claimed as osteoarthritis, musculoskeletal disorder, orthopedic disorder and general joint pain, to include as secondary to nocturnal enuresis, PTSD and memory loss.

11.  Entitlement to service connection for low back injury/disorder, to include as secondary to nocturnal enuresis, PTSD and memory loss.

12.  Entitlement to service connection for neck spinal disorder, cervical fusion and rod fixation, to include as secondary to nocturnal enuresis, PTSD and memory loss.

13.  Entitlement to service connection for unspecified bone fracture, to include as secondary to nocturnal enuresis, PTSD and memory loss.

14.  Entitlement to service connection for right (non-dominant) shoulder disorder, to include as secondary to nocturnal enuresis, PTSD and memory loss.

15.  Entitlement to service connection for right (non-dominant) elbow and forearm disorder, to include as secondary to nocturnal enuresis, PTSD and memory loss.

16.  Entitlement to service connection for left (dominant) elbow disorder, to include as secondary to nocturnal enuresis, PTSD and memory loss.

17.  Entitlement to service connection for right leg length discrepancy, to include as secondary to nocturnal enuresis, PTSD and memory loss.

18.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to nocturnal enuresis, PTSD and memory loss.

19.  Entitlement to service connection for hypercholesterolemia and hyperlipidemia, to include as secondary to nocturnal enuresis, PTSD and memory loss.

20.  Entitlement to service connection for hypertension, to include as secondary to nocturnal enuresis, PTSD and memory loss.

21.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, also claimed as nerve damage, to include as secondary to nocturnal enuresis, PTSD and memory loss.

22.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, also claimed as nerve damage, to include as secondary to nocturnal enuresis, PTSD and memory loss.

23.  Entitlement to service connection for bowel disorder, to include as secondary to nocturnal enuresis, PTSD and memory loss.

24.  Entitlement to unspecified special monthly compensation (SMC) based on Aid and Attendance/Housebound and anatomical loss.

25.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

26.  Entitlement to a temporary total disability rating for unspecified condition.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty for 28 days, during a period from August 1980 to September 1980.  

These matters come before the Board of Veterans' Appeals (Board) from appeals of rating decisions dated October 2014 and April 2015, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has recharacterized the issue of entitlement to service connection for PTSD, a mood disorder, anxiety disorder, agoraphobia, depression/major depression, dysthymic disorder, fatigue, a generalized mental disorder/disease, nervousness, paranoid reaction, and attention deficit/hyperactivity disorder to more broadly encompass entitlement to service connection for PTSD, to include a mood/mental health disorder other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for nocturnal enuresis, PTSD, a mood/mental health disorder other than PTSD, TBI, headaches, dizziness, tinnitus, anatomical loss (unspecified), chronic pain syndrome, arthritis, low back injury/disorder, neck spinal disorder, unspecified bone fracture, right shoulder disorder, right elbow and forearm disorder, left elbow disorder, right leg length discrepancy COPD, hypertension, bilateral upper extremity peripheral neuropathy,  bilateral lower extremity peripheral neuropathy, a bowel disorder; entitlement to unspecified SMC based on Aid and Attendance/Housebound and anatomical loss, TDIU, and a temporary total disability for unspecified condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Neither hypercholesterolemia, nor hyperlipidemia, is a disability under VA regulations for the purpose of payment of VA compensation benefits. 


CONCLUSION OF LAW

The criteria for service connection for a disorder characterized as hypercholesterolemia and hyperlipidemia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.1 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of 
particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

The Veteran's claim of entitlement to service connection for hypercholesterolemia and hyperlipidemia is being denied as a matter of law.  Accordingly, the VCAA does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002).  

Nonetheless, VA Form 21-526EZ, VA application for disability benefits, received by VA in January 2014, satisfied the requirements of the VCAA by informing the Veteran of the evidence necessary to substantiate his claim for service connection on both a direct and secondary basis.  It also satisfied the requirements of Dingess/Hartman by advising him of how VA assigns the disability rating and effective date elements of a claim.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records and the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  However, an examination is not warranted for this claim because the claim must be denied on a legal basis rather than a factual one.  Absent evidence of a current disability for which service connection may be granted, a remand for an examination would only unnecessarily delay this matter with no benefit flowing to the Veteran.   In other words, although the Veteran's post-service treatment records show that he has been diagnosed with hypercholesterolemia and hyperlipidemia, an opinion from a VA examiner cannot support a grant of service connection where the law precludes such a grant.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). Thus, the evidence already of record is adequate to fully resolve this issue.  See 38 C.F.R. § 3.159(c)(4) (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of proof of present disability, there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992) (citation omitted).  The requirement of a "current disability' is satisfied if a disorder is diagnosed at the time of a claim or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007). The Board is also not prohibited from considering evidence of a current disability predating the filing of a claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, hyperlipidemia, elevated triglycerides and elevated cholesterol are laboratory test results and are not, in and of themselves, disabilities for purposes of VA compensation benefits; they are not appropriate conditions for the VA Rating Schedule of Disabilities.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996). While these findings may be evidence of an underlying disorder or may later cause a disorder, service connection may not be granted for a laboratory finding without evidence of a disorder manifested by such finding.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski at 225.  Because a clinical diagnosis of a disorder related to either hypercholesterolemia or hyperlipidemia is not of record, service connection is not warranted.

In evaluating the claim, the Board has also considered the Veteran's lay statements.  However, attributing elevated cholesterol and/or lipid tests to an underlying disorder is not readily amenable to mere lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, because the law simply does not provide benefits for elevated laboratory findings without a diagnosed disability, the claim must be denied.  
The "benefit-of-the doubt" rule is not for application.  38 U.S.C.A. § 5107(b) (2014). 

ORDER

Service connection for hypercholesterolemia and hyperlipidemia is denied.


REMAND

Although the Veteran submitted a substantive appeal (VA Form 9) of the denial of his claim for service connection for sleep apnea (which was certified to the Board in September 2015), the remaining 25 issues addressed in the November 2015 Statement of the Case (SOC) were not certified to the Board because the Veteran did not submit a specific VA Form 9.  However, because the Veteran, through his attorney, submitted correspondence accepted by the Board that specifically identified the issues appealed and contained arguments in support of granting the claims, the Board finds that it meets the criteria for a substantive appeal.  The issues on the November 2015 SOC are therefore within the Board's jurisdiction. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).
 
Although certification of an appeal is not a requisite to the Board's review of a claim, the RO's review of the issues addressed in the November 2015 SOC appears to have been foreclosed. The Veteran may have additional evidence in support of these claims and the RO should review the claims from that perspective. Additionally, because the AOJ, in the November 2015 SOC, referred to VAMC treatment records from the Upstate New York VA Healthcare system, a remand to have these reports scanned into the electronic record is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Contact the Veteran and ask him to identify any non-VA health care providers that have treated him for any of his claimed service connection disorders since November 2010 and associate with the VBMS/Virtual VA e-folder. 
If the AOJ  is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) NOTIFY THE VETERAN THAT HE IS ULTIMATELY RESPONSIBLE FOR PROVIDING THE EVIDENCE.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

The Veteran is hereby notified that he may submit any further substantiating data regarding his claims.

2.  OBTAIN AND ASSOCIATE WITH THE VBMS/VIRTUAL VA E-FOLDER all treatment records from the VAMC Upstate New York VA Healthcare system AND any other VA/VAMC treatment records since November 2010.  

3.  Thereafter, and whether or not any additional evidence is received, the AOJ should consider the documentation submitted by the Veteran's attorney and received by the Board in November 2015, to specifically include the October 2015 opinion from Dr. Iofin.  

4.  After completion of the above, the AOJ should take any additional development necessary, TO INCLUDE CONSIDERATION OF SCHEDULING THE VETERAN FOR A VA EXAMINATION(S) IF ANY ADDITIONAL RELEVANT INFORMATION IS OBTAINED PURSUANT TO THIS REMAND.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


